United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
SECRET SERVICE, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1180
Issued: January 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 24, 2010 appellant, through his representative, filed a timely appeal of a
February 22, 2010 overpayment decision of the Office of Workers’ Compensation Programs.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of
the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in the amount of
$13,735.17 from November 4, 2006 through October 25, 2008 due to the dual receipt of
retirement benefits and compensation benefits for which he was without fault; and (2) whether
the Office properly denied waiver.
FACTUAL HISTORY
On December 12, 1979 appellant, then a 28-year-old secret service officer and firearms
trainer, filed an occupational disease claim alleging on September 19, 1979 that he developed an
emotional condition due to factors of his federal employment. The Office accepted his claim for

temporary aggravation of a preexisting emotional condition of obsessive compulsive neurosis.
Appellant returned to a civilian position on October 20, 1980.
The Office provided
compensation based on his loss of wages. In 1989 appellant accepted a position as a payroll
technician with the Department of Veterans Affairs.
In a letter dated July 21, 1994, the Office informed appellant that he could not receive
benefits from the Office of Personnel Management (OPM) and compensation benefits under the
Federal Employees’ Compensation Act at the same time. It requested that he advise whether he
was considering disability retirement and that it would provide an election notice. On August 2,
1994 appellant informed the Office that he would apply for disability retirement.
On October 13, 2006 appellant contended that he was permanently partially disabled.
The Office requested supporting medical evidence on October 18, 2006. Appellant’s physician,
Dr. Laura Gaffney, a Board-certified psychiatrist, responded on November 8, 2006 and
diagnosed panic disorder and recurrent major depression. She stated that appellant could only
work in a civilian job and experienced severe anxiety and depression around firearms.
Appellant completed a Form EN1032 on January 19, 2007 and stated that he was
working and was not receiving OPM benefits. He completed a form on December 1, 2007 but
indicated that he had retired and received a regular retirement check. In a report dated July 14,
2008, Dr. Gaffney stated that appellant had experienced an exacerbation of his anxiety disorder
and post-traumatic stress disorder and was unable to work due to poor concentration and low
energy.
In a letter dated November 6, 2008, the Office informed appellant that he was not entitled
to compensation benefits for disability and from OPM during the same period. It informed him
to elect which benefits to receive.
The Office contacted OPM, which advised that appellant received retirement benefits
from November 4, 2006 in the amount of $2,379.00 every 30 days. It ceased payment of
monetary wage-loss benefits on October 26, 2008 as he had not completed the election form.
The Office noted that appellant’s OPM benefits exceed his compensation benefits and an
overpayment was created.
In a letter dated January 9, 2009, the Office informed appellant of a preliminary
determination that he received an overpayment in the amount of $13,735.17 based on dual
receipt of benefits from OPM and the Office from November 4, 2006 through October 25, 2008.
It found that he was without fault in the creation of the overpayment and informed him of his
appeal rights. The Office included overpayment calculations and documentation. It provided
appellant with an overpayment recovery questionnaire to complete within 30 days. On
January 21, 2009 appellant requested a prerecoupment hearing on the issues of fault and waiver.
He contended that the overpayment was not his fault.
The Office contacted appellant by telephone and requested that he complete the
overpayment recovery questionnaire. It provided him with a second copy of the form on
February 12, 2009.

2

On November 24, 2009 appellant advised that he was unable to attend the oral hearing
and requested that his compensation be reinstated.
By decision dated February 22, 2010, the Branch of Hearings and Review finalized the
overpayment determination, finding that appellant received an overpayment in the amount of
$13,735.17, that he was not at fault in the creation of the overpayment, but that he had not
provided any financial information to warrant waiver of the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of the Act1 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.2
Section 8116 of the Act defines the limitations on the right to receive compensation
benefits. This section of the Act provides that, while an employee is receiving compensation, he
may not receive salary, pay or remuneration of any type from the United States, except for
services actually performed or for certain payments related to service in the armed forces,
including benefits administered by the Department of Veterans Affairs unless such benefits are
payable for the same injury or the same death being compensated for under the Act.3 The
implementing regulations provide that a beneficiary may not receive wage-loss compensation
concurrently with a federal retirement or survivor annuity.4 The beneficiary must elect the
benefit that he or she wishes to receive.5
ANALYSIS -- ISSUE 1
Appellant began receiving OPM retirement benefits on November 4, 2006. He did not
complete any formal election forms regarding the wage-loss benefits also paid by the Office
through October 25, 2008. Because appellant was in receipt of OPM retirement, all wage-loss
compensation he received from the Office constituted a dual receipt of benefits.6 The record
establishes that the Office paid him monetary compensation to October 26, 2008; thus, he
received an overpayment.
With respect to the amount of the overpayment, the Office documented its calculations of
the compensation payments made for the period in question totaling $13,735.17. Appellant has
not disputed the fact or amount of the overpayment. The Board finds that he received an
overpayment due to dual benefits in the amount of $13,735.17.
1

5 U.S.C. §§ 8101-8193, 8102.

2

Id.

3

5 U.S.C. § 8116(a)

4

20 C.F.R. § 10.421(a).

5

Id.

6

A.L.., 61 ECAB ___ (Docket No. 09-1529, issued January 13, 2010); Franklin L. Bryan, 56 ECAB 310 (2005).

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of the Act provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.7 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.”
Thus, a finding that appellant was without fault is not sufficient, in and of itself, for the
Office to waive the overpayment. The Office must exercise it discretion to determine whether
recovery of the overpayment would “defeat the purpose of the Act or would be against equity
and good conscience,” pursuant to the guidelines provided in the implementing federal
regulations.
Section 10.436 of the implementing regulations8 provide that recovery of an overpayment
will defeat the purpose of the Act if recovery would cause hardship to a currently or formerly
entitled beneficiary such that: (a) the beneficiary from whom the Office seeks recovery needs
substantially all of her current income, including compensation benefits, to meet current ordinary
and necessary living expenses; and (b) the beneficiary’s assets do not exceed the resource base of
$4,800.00 for an individual.9 An individual is deemed to need substantially all of his or her
current income to meet current ordinary and necessary living expenses if monthly income does
not exceed monthly expenses by more than $50.00. In other words, the amount of monthly funds
available for debt repayment is the difference between current income and adjusted living
expenses (i.e., ordinary and necessary living expenses plus $50.00).10
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes her position for the worse.11 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.12

7

5 U.S.C. § 8129(a).

8

20 C.F.R. § 10.436.

9

Id. at § 10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (October 2004).
10

Id.

11

20 C.F.R. § 10.437(b).

12

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.b(3) (October 2004).

4

Section 10.438 of the implementing regulations provide that the individual who received
the overpayment is responsible for providing information about income, expenses and assets as
specified by the Office. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of the Act or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if necessary. Failure to
submit the requested information within 30 days of the request shall result in denial of waiver
and no further request for waiver shall be considered until the requested information is
furnished.13
ANALYSIS -- ISSUE 2
The Office notified appellant of the existence of the overpayment, that he was without
fault and that he needed to explain his reasons for seeking a waiver. It provided a recovery
financial questionnaire form and asked him for documents to support claimed income and
expenses. The Office advised appellant to submit a response within 30 days.
The overpayment recovery questionnaire is designed to obtain financial information to
determine a beneficiary eligibility for waiver of an overpayment. Appellant did not respond to
the preliminary determination. He did not submit a response to the overpayment recovery
questionnaire provided by the Office. Although appellant was found without fault in the creation
of the overpayment, he nevertheless bears responsibility for providing the financial information
necessary to support a request to waive recovery of the overpayment.
Section 10.438 of the regulations state that a claimant who received an overpayment is
responsible for providing information about income, expenses and assets to the Office so that it
may determine whether recovery of the overpayment would defeat the purpose of the Act or be
against equity and good conscience.14 Failure to submit the information within 30 days of a
request from the Office will result in a denial of a waiver of recovery of the overpayment and no
further requests for waiver will be considered until the information is submitted.15 The Board
finds that the Office properly denied waiver of the overpayment in this case as appellant failed to
provide any financial penalty information to the preliminary overpayment determination. The
Office provided a second recovery questionnaire on February 12, 2009, but it too was not
returned. Under section 10.438(b) of the implementing regulations, the Office properly denied
waiver.
With respect to recovery of an overpayment, the Board’s jurisdiction is limited to
reviewing those cases whether the Office seeks recovery from continuing compensation benefits
under the Act. As appellant is no longer receiving wage-loss compensation, the Board does not
have jurisdiction with respect to the Office’s recovery of this overpayment under the Debt
Collection Act.16
13

20 C.F.R. § 10.438; Linda Hilton, 52 ECAB 476 (2001).

14

Id. at § 10.438(a).

15

Id. at 10.438(b). See Linda Hilton, 52 ECAB 476 (2001).

16

See Lewis George, 45 ECAB 144, 154 (1993).

5

CONCLUSION
The Board finds that appellant received a $13,735.17 overpayment of compensation
based on the dual receipt of benefits from November 4, 2006 to October 25, 2008. The Office
properly denied waiver of recovery based on his failure to submit requested financial
information.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

